Citation Nr: 0944743	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-22 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Teresa M. Meager, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A Muhlfeld, Associate Counsel

REMAND

The Veteran had active military service from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in October 2009.  A 
transcript of that hearing is of record.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court explained that a request for TDIU is not a separate 
claim for benefits, but rather is best understood as 
involving an attempt to obtain an appropriate rating for a 
disability as part of a claim for increased compensation.  

The Veteran contends that his constant tinnitus prevents him 
from comprehending speech and interferes with his 
concentration.  He noted that stops listening to people talk 
because he becomes so preoccupied with the loud ringing in 
his ears, and he stated that he often felt embarrassed 
because he had trouble deciphering what people were saying.  
The Veteran stated that his tinnitus and loss of hearing 
acuity led him to take an early retirement from Pfizer even 
though he was offered a position in another department.  He 
retired because he was worried that his tinnitus would make 
it difficult for him to interact with the public, which was 
required in the new position.  He noted that after working 
for Pfizer, he worked for a short period of time at Auto 
Zone; however, his job required dealing with customers in 
person and over the telephone, and he felt embarrassed 
because of his inability to understand people, and quit soon 
after taking the job.  (Regarding the Veteran's service-
connected PTSD, evaluated at 30 percent, during the August 
2009 Board hearing, the Veteran's representative expressed 
the Veteran's satisfaction with the 30 percent rating, (see 
p. 4 of the hearing transcript), and the Veteran focused on 
his tinnitus, vertigo and hearing difficulties as the cause 
of his inability to obtain or retain employment.  The Veteran 
stated that he had a high school education, and worked as a 
production control operator at Pfizer for 33 years. 

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the Veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the Veteran's education and 
employment history and loss of work-related functions due to 
disability.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the Veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2006) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the Veteran is currently service connected for 
bilateral hearing loss rated noncompensably disabling, 
tinnitus rated as 10 percent disabling, and posttraumatic 
stress disorder rated at 30 percent disabling.  Thus, with 
the Veteran's combined service-connected disability 
evaluation at 40 percent, an award of TDIU is not warranted 
based on disability percentages.  38 C.F.R. § 4.16(a).  

Nevertheless, it is also the policy of the VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Where the Veteran fails to meet the applicable 
percentage standards enunciated in 38 C.F.R. § 4.16(a), an 
extra-schedular rating is for consideration where the Veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating, based on unemployability.  Van Hoose, 
4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the Veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In this case, the Board finds that further development is 
required to determine whether the Veteran's service-connected 
disabilities combine to make him unable to follow a 
substantially gainful occupation.  In particular, recent 
private treatment records show that the Veteran experiences 
constant high pitched and swishing noise in his ears that is 
moderately intrusive and symptomatic 24 hours a day.  The 
Veteran describes the ringing in his ears as so loud and 
severe that he has trouble understanding people, and is 
unable to pay attention to what people are saying because he 
is preoccupied with the noise in his ears.  Further, the 
records indicate that the Veteran has begun to experience 
balance disturbances, including dizziness, lightheadedness, 
and benign paroxysmal positional vertigo.  See medical 
records from ENT Associates of Greater Kansas City dated from 
January 2008 through April 2009; and from Blue Springs Family 
Care from July 2007 through March 2009).  During his August 
2009 Board hearing, the Veteran stated that he experiences 
vertigo one or two times per week, and noted that following 
an episode, he was fatigued for three to four hours.  The 
Veteran's representative expressed her belief that the 
Veteran vertigo was related to his tinnitus, and given that 
Ménière's disease is composed of a triad of symptoms which 
include: vertigo, tinnitus, and hearing loss; the Board finds 
that it is necessary to obtain a medical opinion as to 
whether the Veteran's currently diagnosed vertigo is part of 
his service-connected disability.  If the Veteran's vertigo 
and/or Ménière's disease is found to be the result of his 
hearing loss and tinnitus, his disabilities (vertigo and/or 
Ménière's disease) should be taken into account in assessing 
the Veteran's ability to obtain or retain substantially 
gainful employment.  A new audiological examination should 
also be conducted to determine the current level of severity 
of the Veteran's hearing loss.  After the severity of the 
Veteran's hearing loss has been assessed, and a determination 
has been made as to whether his vertigo is part of a service-
connected process or has been caused or made worse by his 
tinnitus and/or hearing loss, the examiner should provide an 
opinion as to whether the Veteran's currently diagnosed 
service-connected disabilities make him unemployable.

Additionally, during the August 2009 Board hearing, the 
Veteran noted that he had filed for social security 
disability, but had not yet obtained benefits.  All Social 
Security Administration (SSA) records, including the medical 
records used to make the decision, should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the SSA to provide copies of any 
records pertaining to the Veteran's award 
of or application for SSA disability 
benefits, to include any medical records 
considered.  

2.  The Veteran should be afforded a VA 
audiological examination.  The examiner 
is requested to identify auditory 
thresholds, in decibels, at frequencies 
of 500, 1000, 2000, 3000, and 4000 Hertz.  
A Maryland CNC Test should also be 
administered to determine speech 
recognition scores.  The Veteran's claims 
file, including a copy of this remand, 
must be made available to the examiner 
for review in connection with the 
examination.  An ear, nose and throat 
(ENT) examination should also be 
conducted and, following review of the 
file, the examiner should be asked to 
state the medical probabilities that the 
Veteran's vertigo is part of his already 
service-connected hearing loss and/or 
tinnitus disease process or has been 
caused or made worse by his service-
connected tinnitus and/or hearing loss, 
and whether the Veteran has a current 
diagnosis and Ménière's disease.  If this 
is the case, the examiner should take 
into consideration the Veteran's vertigo 
and or Ménière's disease, (and his 
complaints that he has vertigo episodes 
two to three times a week which leave him 
fatigued for two to three hours after 
each episode), when assessing his 
capacity to obtain or retain gainful 
employment.  Finally, taking into 
consideration the severity of the 
Veteran's service-connected tinnitus, 
hearing loss, (and if found to be related 
to service-connected disability-
vertigo), the examiner should offer an 
opinion as to whether the Veteran's 
service-connected disabilities (including 
PTSD), combine to make him unemployable.  
In making an assessment as to whether the 
Veteran is capable of obtaining or 
retaining gainful employment, the 
examiner should only take into account 
his service-connected disabilities, and 
not consider non-service connected 
disabilities.  The Veteran's claims file, 
including a copy of this remand, must be 
made available to the examiner for review 
in connection with the examination.  The 
AOJ should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

